Case 1:19-cv-06578-ER Document 52 Filed 09/18/19 Page 1of1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

September 18th, 2019

The Honorable Edgardo Ramos

United States District Court

Southern District of New York - Courtroom 619
Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re: Antolini vs. Gilbert, et al
Case No.: 1:19-cv-06578-ER

Dear Judge Ramos,
| represent Plaintiff Dino Antolini in the above matter. Presently the initial pre-trial

conference before the Court is on for October 25, 2019. Defendants seek an
adjournment of same.

If the Court’s schedule permits, we would ask, respectfully for the conference to be
held on October 17 or November 5.

Thanking you, | remain,

 

To all Counsel of record via ECF
